[NOT FOR PUBLICATION NOT TO BE CITED AS PRECEDENT]
               United States Court of Appeals
                   For the First Circuit

No. 99-1217

                    WALDO J. GIBSON, SR.,

                    Plaintiff, Appellant,

                              v.

  CITY OF GARDNER; DENNIS COMEE; JAMES E. COPPOLA; JAMES E.
  COPPOLA, JR.; CHARLES J. MANCA, individually and as Mayor;
 KATHLEEN LESNESKI; CALVIN BROOKS; JOHN GARSIDE, individually
 and as Health Director; DANIEL T. RAJECKI, individually and
      and Sanitary Inspector; JOHN DOE, John Doe's 1-20,

                    Defendants, Appellees.

         APPEAL FROM THE UNITED STATES DISTRICT COURT

              FOR THE DISTRICT OF MASSACHUSETTS

       [Hon. Nathaniel M. Gorton, U.S. District Judge]

                            Before

                  Selya, Boudin and Lynch,
                      Circuit Judges.

   Waldo J. Gibson, Sr. on brief pro se. 

August 11, 1999

          Per Curiam.  We have reviewed the plaintiff-
appellant's brief and the record on appeal.  We affirm
essentially for the reasons stated in the district court's
order, dated July 30, 1998, ruling on plaintiff's response to
the district court's show cause order.  The plaintiff has
failed adequately to demonstrate the existence of federal
jurisdiction.
          Affirmed.  Loc. R. 27.1.